       Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 1 of 16



 1   Jon B. Eisenberg, Esquire [S.B. 88278]
     Law Office of Jon B. Eisenberg
 2   509 Tucker Street
     Healdsburg, CA 95448-4428
 3   Telephone: (707) 395-0111
     Email: jon@eisenbergappeals.com
 4
     Alan R. Kabat (pro hac vice)
 5   Bernabei & Kabat, PLLC
     1400 - 16th Street, N.W., Suite 500
 6   Washington, D.C. 20036-2223
     tel. (202) 745-1942 (ext. 242)
 7   fax (202) 745-2627
     email: Kabat@BernabeiPLLC.com
 8
                                UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10

11   LARRY G. PHILPOT,
                                                No. 3:18-cv-04479-TSH
12   Plaintiff,
                                                DEFENDANT’S REPLY BRIEF
13           vs.                                IN SUPPORT OF MOTION TO DISMISS

14
     ALTERNET MEDIA, INC.,
                                                Date:        November 1, 2018
15
     Defendant.                                 Time:        10:00 a.m.
16                                              Courtroom:   A, 15th Floor
                                                Judge:       Hon. Thomas S. Hixson
17

18

19

20

21

22

23

24

25

26

27

28                                            1
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
          Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 2 of 16



1                                              Table of Contents
2
     I.       Supplemental Statement of Facts and Procedural Background         .       .   1
3
     II.      Alternet’s Fair Use Defense Is Ripe for Adjudication Because Dismissal Is
4             Justified as a Matter of Law from the Face of the Complaint      .        .   1
5    III.     The Four Factors of the Fair Use Defense Mandate Dismissal of Plaintiff’s
              Complaint as a Matter of Law        .      .      .     .        .        .   4
6
     IV.      Plaintiff’s DMCA Claim Is Improperly Pled and Should Therefore be Dismissed
7             as a Matter of Law .        .     .       .      .     .       .      .     8
8    V.       This Court May Take Judicial Notice as to Court Records from Mr. Philpot’s
              Other Proceedings, Including His Sworn Deposition Testimony     .       .     8
9
     VI.      Plaintiff’s Complaint Is Fatally Flawed and Cannot be Cured Through
10            Amendment .            .       .      .      .      .     .      .        .   10
11   VII.     Conclusion    .       .      .       .      .        .     .      .       .   11
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              i
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
       Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 3 of 16


                                              Table of Authorities
 1
     Cases
 2
     AMCAL Multi-Housing, Inc. v. Pacific Clay Products,
 3       457 F. Supp. 2d 1016 (C.D. Cal. 2006)        .              .   .   .    .   2-3
 4   Ashcroft v. Iqbal,
            556 U.S. 662 (2009) .         .         .      .         .   .   .    .   1, 8
 5
     Biggs v. Terhune,
 6          334 F.3d 910 (9th Cir. 2003) .          .      .         .   .   .    .     9
 7   * Campbell v. Acuff-Rose Music, Inc.,
           510 U.S. 569 (1994) .         .          .      .         .   .   .    .   5, 7
 8
     Carvalho v. Equifax Info. Servs. LLC,
 9         629 F.3d 876 (9th Cir. 2010) .           .      .         .   .   .    .    11
10   Cobbler Nevada, LLC v. Gonzalez,
           901 F.3d 1142 (9th Cir. 2018)            .      .         .   .   .    .     8
11
     Dr. Seuss Enterprises, L.P. v. ComicMix LLC,
12          256 F. Supp. 3d 1099 (S.D. Cal. 2017)          .         .   .   .    .     2
13   Fisher v. Dees,
            794 F.2d 432 (9th Cir. 1986) .          .      .         .   .   .    .     2
14
     Harper & Row Publishers, Inc. v. Nation Enters.,
15         471 U.S. 539 (1985) .        .       .          .         .   .   .    .     2
16   Jones v. Bock,
            549 U.S. 199 (2007) .         .         .      .         .   .   .    .     1
17
     Kelly v. Arriba Soft Corp.,
18           336 F.3d 811 (9th Cir. 2003) .         .      .         .   .   .    .   6-7
19   Kentucky Central Life Ins. Co. v. LeDuc,
           814 F. Supp. 832 (N.D. Cal. 1992)        .      .         .   .   .    .     2
20
     Mattel, Inc. v. Walking Mountain Prods.,
21           353 F.3d 792 (9th Cir. 2003) .         .      .         .   .   .    .     7
22   Monge v. Maya Magazines, Inc.,
           688 F.3d 1164 (9th Cir. 2013)            .      .         .   .   .    .     5
23
     Mullis v. U.S. Bankruptcy Court for the Dist. of Nevada,
24          828 F.2d 1385 (9th Cir. 1987)         .      .           .   .   .    .     9
25   Núñez v. Caribbean Int’l News Corp.,
            235 F.3d 18 (1st Cir. 2000) .           .      .         .   .   .    .     6
26
     * Perfect 10, Inc. v. Amazon.com, Inc.,
27          508 F.3d 1146 (9th Cir. 2007)           .      .         .   .   .    .     6
28                                            ii
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
       Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 4 of 16



 1   * Philpot v. Media Research Center, Inc.,
            279 F. Supp. 3d 708 (E.D. Va. 2018)          .       .      .       .   .      4, 9
 2
     Saul v. United States,
 3           928 F.2d 829 (9th Cir. 1991) .        .     .       .      .       .   .       11
 4   Seltzer v. Green Day, Inc.,
             725 F.3d 1170 (9th Cir. 2013)         .     .       .      .       .   .      5-6
 5
     SOFA Entertainment, Inc. v. Dodger Productions, Inc.,
 6         709 F.3d 1273 (9th Cir. 2013)      .        .         .      .       .   .         6
 7   Spinelli v. National Football League,
             903 F.3d 185 (2d Cir. 2018) .        .      .       .      .       .   .         8
 8
     * Stevens v. Corelogic, Inc.,
 9          899 F.3d 666 (9th Cir. 2018) .         .     .       .      .       .   .         8
10   United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
            971 F.2d 244 (9th Cir. 1992) .       .      .       .      .        .   .         9
11
     United States v. Southern Cal. Edison Co.,
12          300 F. Supp. 2d 964 (E.D. Cal. 2004)         .       .      .       .   .         9
13   Weisbuch v. County of Los Angeles,
           119 F.3d 778 (9th Cir. 1997) .         .      .       .      .       .   .      2, 4
14
     Yeager v. Cingular Wireless LLC,
15          627 F. Supp. 2d 1170 (E.D. Cal. 2008)        .       .      .       .   .         2
16
     Constitution, Statutes, and Rules
17
     17 U.S.C. § 107       .          .   .       .      .       .      .       .   .      4-7
18
     Digital Millennium Copyright Act, 17 U.S.C. §§ 1202 and 1203       .       .   .         8
19
     Rule 12(b)(6), Fed. R. Civ. P.       .       .      .       .      .       .   .    passim
20
     Rule 15(a)(2), Fed. R. Civ. P.       .       .      .       .      .       .   .       10
21
     Rule 201, Fed. R. Evid.          .   .       .      .       .      .       .   .         9
22

23   Secondary Sources
24   H. Rep. 94-1476 (1976), as reprinted in 1976 U.S.C.C.A.N. 5659 .           .   .         4
25   5B Wright & Miller, Federal Practice & Procedure: Civil 3d, § 1357, at 713 (2004)        3
26

27

28                                            iii
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
         Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 5 of 16



1            I.      Supplemental Statement of Facts and Procedural Background.
2            In Alternet’s Motion to Dismiss, Alternet noted that the plaintiff, Larry Philpot, had filed
3    73 copyright infringement lawsuits in 20 judicial districts over the previous four years (August 1,
4    2014 to September 14, 2018). See Mot. to Dismiss, at 2-3 (ECF 19); Declaration, at ¶¶ 1-78
5    (ECF 20). Subsequently, from September 21, 2018 through October 16, 2018, Mr. Philpot filed
6    twelve copyright infringement lawsuits in eight judicial districts, resulting in a total of 85 lawsuits
7    in just over four years. See Declaration of Alan R. Kabat, at ¶¶ 1-13 (Oct. 17, 2018).
8            II.     Alternet’s Fair Use Defense Is Ripe for Adjudication Because Dismissal Is
                     Justified as a Matter of Law from the Face of the Complaint.
9
             This Court is empowered to weigh Alternet’s fair use defense at the present stage of the
10
     litigation because there are no factual disputes underlying that defense. As discussed herein, the
11
     U.S. Supreme Court, the Ninth Circuit, and the district courts in this jurisdiction have consistently
12
     recognized that an affirmative defense can be considered at the motion to dismiss stage where, as
13
     here, it is obvious from the face of the complaint and the exhibits thereto. For instance, the
14
     Supreme Court, in its unanimous Jones v. Bock decision, recognized that affirmative defenses
15
     (there, statute of limitations)1 could be the basis for a motion to dismiss for failure to state a
16
     claim, even if it was an affirmative defense: “Whether a particular ground for opposing a claim
17
     may be the basis for dismissal for failure to state a claim depends on whether the allegations in
18
     the complaint suffice to establish that ground, not on the nature of the ground in the abstract.”
19
     Jones v. Bock, 549 U.S. 199, 215 (2007) (collecting cases).
20
             Similarly, the Ninth Circuit has recognized that the complaint could end up pleading facts
21
     establishing the validity of an affirmative defense (there, the First Amendment Pickering
22
     balancing test), thereby defeating the complaint:
23
     1
24     Notably, here, as in Jones v. Bock, Mr. Philpot’s Complaint attempts to avoid the three-year
     statute of limitations applicable each of the two causes of action. See Comp. at ¶ 13 & Ex. E
25   (ECF 1-5) (conceding that the alleged date of publication was, purportedly, June 13, 2015). The
     Complaint tersely states in conclusory fashion that Mr. Philpot “discovered the infringement
26   within three years prior to the filing of this Complaint” Id. at ¶ 13. However, while a court must
     accept as true all of the allegations contained in a complaint in weighing a motion to dismiss,
27
     threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
28   do not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                              1
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
       Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 6 of 16



 1
            Whether the case can be dismissed on the pleadings depends on what the pleadings
 2          say. “[A] plaintiff may plead herself out of court.” Warzon v. Drew, 60 F.3d
            1234, 1239 (7th Cir. 1995). If the pleadings establish facts compelling a
 3          decision one way, that is as good as if depositions and other expensively
            obtained evidence on summary judgment establishes the identical facts. In
 4          this case, Dr. Weisbuch pleaded facts which establish that he cannot prevail on his
            First Amendment claim.
 5
     Weisbuch v. County of Los Angeles, 119 F.3d 778, 783 n.1 (9th Cir. 1997) (emphasis added).
 6
            The Ninth Circuit similarly stated that the fair use defense could be applied when there
 7
     was no dispute as to the material facts: “No material historical facts are at issue in this case. The
 8
     parties dispute only the ultimate conclusions to be drawn from the admitted facts. Because, under
 9
     Harper & Row, these judgments are legal in nature, we can make them without usurping the
10
     function of the jury.” Fisher v. Dees, 794 F.2d 432, 436 (9th Cir. 1986) (citing Harper & Row
11
     Publishers, Inc. v. Nation Enters., 471 U.S. 539, 560 (1985)). Likewise, Judge Sammartino of
12
     the Southern District recently held in a copyright infringement dispute “that fair use analysis is
13
     appropriate on this Motion to Dismiss,” since the allegations in the complaint and the documents
14
     subject to judicial notice were sufficient to evaluate the fair use defense. Dr. Seuss Enterprises,
15
     L.P. v. ComicMix LLC, 256 F. Supp. 3d 1099, 1105 (S.D. Cal. 2017).
16
            The district courts in this jurisdiction have similarly applied this principle at the motion to
17
     dismiss stage. Judge Peckham noted that: “A complaint is subject to dismissal under Rule
18
     12(b)(6) when its allegations indicate the existence of an affirmative defense, but the defense
19
     must appear on the face of the pleading.” Kentucky Central Life Ins. Co. v. LeDuc, 814 F. Supp.
20
     832, 840 (N.D. Cal. 1992) (citing 5 Wright & Miller, Federal Practice & Procedure, § 1357).
21
     Similarly, in Yeager, Judge Damrell of the Eastern District stated that “where the court can
22
     discern from the face of the pleadings that an affirmative defense applies as a matter of law,
23
     dismissal pursuant to Rule 12(b)(6) may be appropriate.” Yeager v. Cingular Wireless LLC, 627
24
     F. Supp. 2d 1170, 1177 (E.D. Cal. 2008) (citing Weisbuch). Judge Larson of the Central District
25
     similarly rejected the plaintiffs’ assertion that “a motion to dismiss is unwarranted,” because an
26
     affirmative defense existed that justified the motion to dismiss:
27

28                                            2
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
       Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 7 of 16


            The problem with this analysis is that it flies directly in the face of well-established
 1
            jurisprudence governing Rule 12(b)(6) motions. If a legal impediment such as an
 2          affirmative defense or some other bar to recovery is apparent from the face of the
            complaint, then a motion to dismiss for failure to state a claim is mandated. See
 3          Jablon v. Dean Witter, 614 F.2d 677, 682 (9th Cir. 1980).
 4   AMCAL Multi-Housing, Inc. v. Pacific Clay Products, 457 F. Supp. 2d 1016, 1021 (C.D. Cal.

 5   2006). Commentators are in accord:

 6          In a situation involving the barring effect of an affirmative defense, the claim is
            stated adequately from that perspective, but in addition to the claim the contents of
 7
            the complaint includes matters of avoidance that effectively vitiate the pleader’s
 8          ability to recover on the claim. In both situations the complaint is said to have a
            built in defense and is essentially self-defeating. Thus the problem is … [that]
 9          the plaintiff’s own allegations show that a defense exists that legally defeats
            the claim for relief.
10
     See 5B Wright & Miller, Federal Practice & Procedure: Civil 3d, § 1357, at 713 (2004)
11
     (collecting cases) (emphasis added).
12
            Here, Mr. Philpot specifically pled that his photographic “work focuses exclusively on
13
     concert events across the United States,” and that he took the Nelson photograph “in performance
14
     at Farm Aid 2009.” See Compl., ¶¶ 5, 8. Mr. Philpot also pled that Alternet is “an alternative
15
     news website … designed to influence its readers’ political leanings,” id. at ¶ 7, and that when
16
     Alternet posted the Nelson photograph, it did not do so as part of any review of or article about
17
     Nelson, but transformed the photograph when it “added a Willie Nelson quote.” Id. at ¶ 13 & Ex.
18
     E (Alternet’s transformed photograph). Merely from reading the Complaint and the exhibits
19
     alone, the fair use defense is immediately obvious, given not only that Alternet has an entirely
20
     different purpose than does Mr. Philpot, but also that Alternet substantially transformed the
21
     Nelson photograph by adding political commentary that was not contemplated by Mr. Philpot.
22
            In other words, Mr. Philpot’s Complaint specifically pled that while he takes photographs
23
     to show musicians performing in concerts, Alternet exists for an entirely different purpose (to
24
     influence its readers’ political leanings) and Alternet significantly transformed the Nelson
25
     photograph by adding political commentary that changed the meaning and context of the Nelson
26
     photograph. This, standing alone, is sufficient to make the fair use defense “built in” and readily
27

28                                            3
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
       Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 8 of 16



 1   apparent from the face of Mr. Philpot’s complaint. Indeed, this case is precisely the situation
 2   contemplated by the Ninth Circuit in Weisbuch – denial of the motion to dismiss would then
 3   require “depositions and other expensively obtained evidence on summary judgment [which]
 4   establishes the identical facts supporting the fair use defense.” Weisbuch, 119 F.3d at 783 n.1.
 5          Therefore, this Court should find that Alternet’s fair use defense is properly addressed at
 6   the motion to dismiss stage, since Mr. Philpot’s Complaint (by itself) sufficiently pled facts
 7   making clear that Alternet can avail itself of the fair use defense through Alternet’s
 8   transformative use of the Nelson photograph for an entirely different purpose than that
 9   contemplated by Mr. Philpot. Otherwise, the parties will have to go into discovery, which will
10   not only duplicate the discovery already conducted in the Philpot v. Media Research Center
11   litigation in the Eastern District of Virginia – as set forth in Judge Ellis’s detailed opinion, 279 F.
12   Supp. 3d 708 (E.D. Va. 2018) and as discussed in Alternet’s motion to dismiss – but also leads to
13   the exact same conclusion, i.e., that the statutory fair use doctrine bars Mr. Philpot’s copyright
14   infringement claim against Alternet.
15          III.    The Four Factors of the Fair Use Defense Mandate Dismissal of
                    Plaintiff’s Complaint as a Matter of Law.
16
            This Court should further find that Mr. Philpot has failed to overcome the fair use defense,
17
     since the four factors, taken together, weigh strongly in Alternet’s favor. The widely-cited
18
     legislative history of the Copyright Act states that: “The judicial doctrine of fair use [is] one of
19
     the most important and well-established limitations on the exclusive right of copyright owners”
20
     and that the defense “that a defendant’s acts constituted a fair use rather than an infringement has
21
     been raised as a defense in innumerable copyright actions over the years, and there is ample case
22
     law recognizing the existence of the doctrine and applying it.” See H. Rep. 94-1476, at 65
23
     (1976), as reprinted in 1976 U.S.C.C.A.N. 5659, 5678. As set forth below, both Ninth Circuit
24
     precedent (largely overlooked by Mr. Philpot) and Mr. Philpot’s own factual allegations make
25
     clear that the fair use factors weigh in Alternet’s favor.
26
            The first factor, “the purpose and character of the use,” 17 U.S.C. § 107(1), is the most
27

28                                            4
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
         Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 9 of 16



 1   important here, and is dispositive, since Alternet’s use of the Nelson photograph was
 2   transformative. Unlike Mr. Philpot, who pled that he took photographs in order to show
 3   musicians in performance, Alternet did not use the Nelson photograph as part of a review of his
 4   musical performances or an article about Nelson. Instead, Alternet used the photograph for an
 5   entirely different purpose, to “influence its readers’ political leanings,” see Compl., at ¶ 7, and
 6   substantially transformed the photograph by adding Nelson’s political commentary, which makes
 7   it even further removed from Mr. Philpot’s “purpose” for taking the photograph. Under
 8   Campbell, this new use “adds something new, with a further purpose or different character,
 9   altering the first [use] with new expression, meaning, or message,” so that Alternet’s use “thus
10   lie[s] at the heart of the fair use doctrine’s guarantee of breathing space within the confines of
11   copyright.” Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 579 (1994).2
12           Mr. Philpot’s reliance on Monge is misplaced, since that decision involved the
13   republication of photographs of a celebrity wedding without any change to the content or purpose
14   of the photographs – a magazine merely republished the photographs in order to show that a
15   musician had entered into a secret marriage. Monge v. Maya Magazines, Inc., 688 F.3d 1164,
16   1177-78 (9th Cir. 2013). The Ninth Circuit explained that since the photographs were
17   republished for the same purpose that the photographs were originally taken (to document a
18   wedding), the defendant “left the inherent character of the images unchanged.” Id. at 1176. Here,
19   in contrast, Alternet published the Nelson photograph for an entirely different purpose than that
20   contemplated by Mr. Philpot, and superimposed political commentary directly on the photograph,
21   so that the “inherent character” of the Nelson photograph was substantially transformed.
22           Subsequent decisions of the Ninth Circuit have recognized that Monge does not apply
23   where, as here, the alleged infringing use was for a quite different purpose. In Seltzer, the court
24
     2
       Further, at the time of the alleged infringing publication in June 2015, Alternet existed pursuant
25   to and by virtue of the D.C. Nonprofit Corporation Act, which also weighs heavily in favor of the
26   fair use defense. See 17 U.S.C. § 1071(1) (“the purpose and character of the use, including
     whether such use is of a commercial nature or is for nonprofit educational purposes”); Campbell,
27   510 U.S. at 578. Indeed, nowhere in Mr. Philpot’s Complaint does he plead that Alternet’s
     Facebook publication was for a commercial use.
28                                            5
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
      Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 10 of 16



 1   held that the subsequent use of a video clip that was originally intended to show “themes of youth
 2   culture … in Los Angeles” was transformative, where the defendant used it to make a “music
 3   video about religion and especially about Christianity,” an entirely different purpose. Seltzer v.
 4   Green Day, Inc., 725 F.3d 1170, 1176-77 (9th Cir. 2013). The court explained that “an alleged
 5   infringing work is typically viewed as transformative as long as new expressive content or
 6   message is apparent. This is so even where – as here – the allegedly infringing work makes few
 7   physical changes to the original or fails to comment on the original.” Id. at 1177 (collecting
 8   cases). This is consistent with the First Circuit’s decision in Núñez, where the court held that
 9   republication of photographs taken for a modeling portfolio in a newspaper was transformative
10   because the photos served to inform, as well as entertain. Núñez v. Caribbean Int’l News Corp.,
11   235 F.3d 18, 22-23 (1st Cir. 2000). Here, Alternet added “new expressive content or message” to
12   the Nelson photograph, which is sufficient even though Alternet was not commenting on the
13   original photograph.
14          Similarly, in SOFA Entertainment, the Ninth Circuit held that the use of a video clip from
15   the Ed Sullivan show (showing Sullivan introducing a music group in 1966) was sufficiently
16   transformative when that clip was used in the musical Jersey Boys as a biographical anchor,
17   which was transformative from the original purpose of the clip as entertainment value. SOFA
18   Entertainment, Inc. v. Dodger Productions, Inc., 709 F.3d 1273, 1277-78 (9th Cir. 2013). The
19   Court explained that “By using it [clip] as a biographical anchor, Dodger put the clip to its own
20   transformative ends,” and not for the original purpose. Id. at 1279 (citations omitted). Here, too,
21   Alternet used the Nelson photograph for a different purpose – to make a political point and
22   influence its readers’ political leanings – which is sufficiently transformative to constitute fair use
23   under Campbell, Seltzer, and SOFA Entertainment.
24          Mr. Philpot’s arguments as to the remaining three factors fare no better. The second
25   factor, “the nature of the copyrighted work,” 17 U.S.C. § 107(2), focuses on whether the work
26   was previously published. See Mot. to Dismiss, at 11 (citing Perfect 10, Inc. v. Amazon.com,
27   Inc., 508 F.3d 1146, 1167 (9th Cir. 2007) and Kelly v. Arriba Soft Corp., 336 F.3d 811, 820 (9th
28                                            6
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
      Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 11 of 16



 1   Cir. 2003)). Mr. Philpot admits, as he must, that the Nelson photograph was previously
 2   published, but instead argues that it was a “creative” work. However, in both Perfect 10 and
 3   Kelly, the Ninth Circuit found that even if the photographs were “creative,” their prior publication
 4   meant that the second factor weighed in favor of fair use, as here.
 5          The third factor, “the amount and substantiality of the portion used in relation to the
 6   copyrighted work as a whole,” 17 U.S.C. § 107(3), also weighs in Alternet’s favor because under
 7   Ninth Circuit precedent (which Mr. Philpot did not address, thereby conceding), “entire verbatim
 8   reproductions are justifiable where the purpose of the work differs from the original.” Mattel,
 9   Inc. v. Walking Mountain Prods., 353 F.3d 792, 803 n.8 (9th Cir. 2003) (citing Kelly, 336 F.3d at
10   821). Here, Mr. Philpot conceded that Alternet used the work for a different purpose, i.e., to
11   influence its readers’ political leanings, as opposed to his original purpose (to document the
12   musicians in performance), so that the third factor weighs in Alternet’s favor.
13          The fourth factor, “the effect of the use upon the potential market for or value of the
14   copyrighted work,” 17 U.S.C. § 107(4), also weighs in Alternet’s favor, because under Ninth
15   Circuit precedent (which Mr. Philpot does not address, thereby conceding), a “transformative
16   work is less likely to have an adverse impact on the market of the original than a work that merely
17   supersedes the copyrighted work.” Kelly, 336 F.3d at 821 (citing Campbell, 510 U.S. at 591).
18   Mr. Philpot pled that he took the photographs to show musicians in performance, and that
19   Alternet transformed the Nelson photograph by adding political commentary in order to influence
20   its readers’ political leanings, thereby confirming that it was a transformative work that, under
21   Kelly, is unlike to impact the (non-existent) market for the original.
22          Therefore, this Court should find that all four fair use factors weigh strongly in Alternet’s
23   favor, given that Mr. Philpot did not address (and thereby conceded) key Ninth Circuit precedent
24   that Alternet briefed as to the third and fourth factors, and that Mr. Philpot’s reliance on Monge
25   for the first factor is unsupported by subsequent Ninth Circuit precedent that carefully
26   distinguished Monge with respect to transformative uses.
27

28                                            7
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
      Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 12 of 16


            IV.     Plaintiff’s DMCA Claim Is Improperly Pled and Should Therefore Be
 1                  Dismissed As a Matter of Law.
 2          This Court should also find that Mr. Philpot has not properly pled his Digital Millennium
 3   Copyright Act (DMCA) claim, 17 U.S.C. §§ 1202 and 1203, since he merely set out the
 4   barebones elements of the claim, but without pleading the requisite knowledge on Alternet’s part.
 5   Mr. Philpot’s argument incorrectly assumes that a plaintiff need only mechanically set forth the
 6   elements of a claim in order to plead it, while ignoring that the DMCA specifically requires
 7   pleading scienter, i.e., pleading plausible facts showing that the defendant “possess[es] the mental
 8   state of knowing, or having a reasonable basis to know, that his actions ‘will induce, enable,
 9   facilitate, or conceal’ infringement.” Stevens v. Corelogic, Inc., 899 F.3d 666, 673 (9th Cir.
10   2018). As the Ninth Circuit recently held, “a plaintiff bringing a Section 1202(b) claim must
11   make an affirmative showing, such as by demonstrating a past ‘pattern of conduct’ or ‘modus
12   operandi,’ that the defendant was aware or had reasonable grounds to be aware of the probable
13   future impact of its actions.” Id. at 674. Otherwise, the plaintiff has only made a conclusory
14   allegation that does not state all the elements of a DMCA claim. Id.; accord Spinelli v. National
15   Football League, 903 F.3d 185, 204-05 (2d Cir. 2018) (upholding dismissal of DMCA claim).
16          As the Supreme Court and the Ninth Circuit have made clear, it is not enough to present a
17   complaint that “pleads facts that are merely consistent with a defendant’s liability . . . stopping
18   short of the line between possibility and plausibility of entitlement to relief.” Cobbler Nevada,
19   LLC v. Gonzalez, 901 F.3d 1142, 1147 (9th Cir. 2018) (upholding dismissal of copyright
20   infringement claim) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Here, too, Mr. Philpot
21   made no attempt to plead the requisite statutory scienter or mental state on Alternet’s part, which
22   falls short of plausibility of entitlement to relief, so that dismissal of his DMCA claim for failure
23   to state a claim is warranted.
24          V.      This Court May Take Judicial Notice as to Court Records from Mr. Philpot’s
                    Other Proceedings, Including His Sworn Deposition Testimony.
25
            Although Alternet submits that this Court can resolve the fair use defense in its favor
26
     based solely on what Mr. Philpot pled in his Complaint, this Court has the authority to take
27

28                                            8
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
      Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 13 of 16



 1   judicial notice of prior court decisions and sworn deposition testimony in other copyright
 2   infringement lawsuits brought by Mr. Philpot, pursuant to Rule 201, Federal Rules of Evidence.
 3   In particular, Judge Ellis’s decision in Philpot v. Media Research Center, Inc., 279 F. Supp. 3d
 4   708 (E.D. Va. 2018), which involved the same plaintiff, and the same legal issue – the
 5   transformative use of plaintiff’s music concert photographs for political purposes – is suitable for
 6   judicial notice under Rule 201, Fed. R. Evid., as Alternet previously briefed in its pending
 7   motion. See Alternet Mot. to Dismiss, at 3 n.1 (collecting cases).
 8          Since Mr. Philpot is now contesting any reliance upon his own prior litigation, including
 9   his own prior sworn deposition testimony, Alternet briefly addresses that issue. As a threshold
10   matter, judicial notice is not limited to prior court proceedings in the same litigation, but extends
11   to related litigation involving the same party. The Ninth Circuit, in Mullis, which was a Bivens
12   constitutional tort action against various state actors (bankruptcy judges and court clerks), held
13   that it was proper to take judicial notice of the plaintiff’s bankruptcy proceeding, even though that
14   was a separate proceeding in a separate court: “However, facts subject to judicial notice may be
15   considered on a motion to dismiss,” including “pleadings, orders, and other papers on file in the
16   underlying bankruptcy case.” Mullis v. U.S. Bankruptcy Court for the Dist. of Nevada, 828 F.2d
17   1385, 1388 & n.6 (9th Cir. 1987).
18          All that is required is that the “other” judicial proceedings be related to the matter at issue:
19   “Federal courts may ‘take notice of proceedings in other courts, both within and without the
20   federal judicial system, if those proceedings have a direct relation to the matters at issue.’”
21   United States v. Southern Cal. Edison Co., 300 F. Supp. 2d 964, 973 (E.D. Cal. 2004) (quoting
22   United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th
23   Cir. 1992)).
24          As the Ninth Circuit stated, “Under Federal Rule of Evidence 201, this court grants the
25   Appellant’s motion to take judicial notice of the transcript of Biggs’ hearing before the Board of
26   Prison Terms. Materials from a proceeding in another tribunal are appropriate for judicial
27   notice.” Biggs v. Terhune, 334 F.3d 910, 915 n.3 (9th Cir. 2003).
28                                            9
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
      Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 14 of 16



 1          Here, the proceedings in the Eastern District of Virginia (the Media Research Center
 2   litigation) are related to the matter in this Court, since in both proceedings, the issues are: (1) that
 3   Mr. Philpot was neither paid nor commissioned to take his photographs; (2) that Mr. Philpot took
 4   his photographs solely to depict the musicians performing in concert, and did not intend to use the
 5   photographs for political purposes; and (3) that the defendant (whether Alternet or the Media
 6   Research Center) transformed the photographs to make a political point, and did not use them for
 7   the same purpose that Mr. Philpot took them. The answer to each of these three issues is in the
 8   affirmative, based on what Mr. Philpot pled in his Complaint as to Alternet, as confirmed by what
 9   he testified to in the Media Research Center litigation, as Judge Ellis decisively concluded (Mr.
10   Philpot did not appeal Judge Ellis’s decision, so that it is a final judgment).
11          Therefore, this Court should find that it has the authority to consider Judge Ellis’s decision
12   in the Media Research Center litigation, including Mr. Philpot’s deposition testimony excerpted
13   in that decision (and on public record in that court’s docket), in addressing what are essentially
14   the same legal issues underlying the statutory fair use defense.
15          VI.     Plaintiff’s Complaint Is Fatally Flawed and Cannot Be Cured
                    Through Amendment.
16
            Finally, this Court should deny Mr. Philpot’s generic request for leave to amend his
17
     Complaint. As a threshold matter, Mr. Philpot did not indicate how he would amend his
18
     Complaint, let alone provide the Court with a motion for leave accompanied by a proposed
19
     amended complaint, as required under Rule 15(a)(2), Fed. R. Civ. P., since more than 21 days
20
     have passed since the filing of Alternet’s Motion to Dismiss. Moreover, this is a situation where
21
     amendment of the Complaint would be futile, since Mr. Philpot cannot plead any facts that would
22
     either contradict his prior Complaint or his prior sworn testimony. For example, Mr. Philpot
23
     cannot now plead that he took the Nelson photograph in order to use it for political commentary,
24
     or that Alternet used the Nelson photograph as part of an article about Nelson’s music or a review
25
     of a Nelson concert. Nor can Mr. Philpot plead that he was commissioned or paid to take the
26
     Nelson photograph. In other words, amendment would be an exercise in futility.
27

28                                            10
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
      Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 15 of 16



 1          The Ninth Circuit has upheld the denial of motions for leave to amend a complaint where,
 2   as here, amendment would be futile:
 3
            When the district court denies leave to amend because of the futility of
 4          amendment, we will uphold such denial if “it is clear, upon de novo review, that
            the complaint would not be saved by any amendment.” Leadsinger, Inc. v. BMG
 5          Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008). . . . we conclude that amendment
            to include other claims requiring inaccuracy would be futile. Therefore, the
 6          district court properly concluded that “there was no need to prolong the litigation
            by permitting further amendment.” Lipton v. Pathogenesis Corp., 284 F.3d 1027,
 7
            1039 (9th Cir. 2002).
 8   Carvalho v. Equifax Info. Servs. LLC, 629 F.3d 876, 893 (9th Cir. 2010). Thus, the “district court
 9   does not err in denying leave to amend where the amendment would be futile, or where the
10   amended complaint would be subject to dismissal.” Saul v. United States, 928 F.2d 829, 843 (9th
11   Cir. 1991) (citations omitted).
12          Since Mr. Philpot did not indicate how he would amend his Complaint, let alone how the
13   Complaint could be amended to overcome the statutory fair use defense without contradicting his
14   prior court filings and sworn deposition testimony, this Court need not consider his generic and
15   unsupported request for leave to amend the Complaint.
16          VII.    Conclusion.
17          For the foregoing reasons, and those stated in Alternet’s Motion to Dismiss, this Court
18   should find that Mr. Philpot cannot state a claim for copyright infringement or for a violation of
19   the DMCA, so that dismissal of his Complaint for failure to state a claim pursuant to Rule
20   12(b)(6), Fed. R. Civ. P., is warranted.
21
                                           Respectfully submitted,
22
                                           /s/ Jon B. Eisenberg
23                                         ________________________________
                                           Jon B. Eisenberg, Esquire [S.B. 88278]
24                                         Law Office of Jon B. Eisenberg
                                           509 Tucker Street
25                                         Healdsburg, CA 95448-4428
                                           Telephone: (707) 395-0111
26                                         Email: jon@eisenbergappeals.com

27

28                                            11
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
      Case 3:18-cv-04479-TSH Document 25 Filed 10/17/18 Page 16 of 16



 1                                    /s/ Alan R. Kabat
                                      _________________________
 2                                    Alan R. Kabat (pro hac vice)
                                      Bernabei & Kabat, PLLC
 3                                    1400 - 16th Street, N.W., Suite 500
                                      Washington, D.C. 20036-2223
 4                                    tel. (202) 745-1942 (ext. 242)
                                      fax (202) 745-2627
 5                                    email: Kabat@BernabeiPLLC.com
 6

 7
     DATED: October 17, 2018
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            12
     DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS: 3:18-cv-04479-TSH
